Citation Nr: 0640178	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from July 1968 to July 
1970.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a February 2000 decision by the RO which, in 
pertinent part, denied service connection for degenerative 
changes of the lumbar spine.

The Board notes that the RO treated a claim filed by the 
veteran in March 2004 as a claim to reopen the February 2000 
decision.  However, the veteran had filed a timely notice of 
disagreement (NOD) with the February 2000 decision in April 
2000, and the RO did not subsequently send the veteran a 
statement of the case.  Therefore, the February 2000 decision 
did not become final, and the current claim on appeal is not 
a claim to reopen. 

The veteran testified in a May 2006 video conference hearing 
at the Muskogee RO before the undersigned Board member 
sitting in Washington, D.C.  

The veteran's service medical records (SMRs) show that he 
complained of, and was treated for, low back pain on July 30 
and 31, 1968, and that he had been experiencing the pain in 
his back for about a week.  Review of the post-service record 
reveals treatment reports and diagnoses of a degenerative 
problem with the veteran's lumbar spine as early as 1989.  
(The Baptist Medical Center in Oklahoma City reported in 
November 1999 that it only had records going back 10 years.)  
A recent treatment report in April 2003 included a diagnosis 
of lumbar spondylosis by x-ray, and spinal stenosis at L3-5 
by magnetic resonance imaging (MRI).  

The veteran has testified that he hurt his back during basic 
military training, and when the pain worsened he went to the 
dispensary.  He did not see a doctor, but instead saw two 
enlisted men who gave him shots of a muscle relaxer in the 
buttocks, and told him that if he returned he would be court-
martialed for malingering.  He has consistently reported in 
his filings with VA that his back has bothered him, and 
become worse, since he left active service in July 1970.  He 
has filed a statement by a friend who said she rode with the 
veteran on two occasions during 1970 when he drove to 
Oklahoma City to seek medical treatment for his back pain.  

Under 38 C.F.R. § 3.159(c)(4) (2006), VA will seek a medical 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but: 1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

The veteran has been diagnosed with degenerative changes in 
his lumbar spine, and his SMRs show that he complained of, 
and was treated for, low back pain during active military 
service.  Although the veteran has not provided a medical 
opinion on the etiology of his lumbar spine disorder, the 
Board notes that the veteran is competent to testify about 
what he has experienced with regard to how and when the 
injury to his low back occurred, and the symptoms he has 
experienced since that time.  38 C.F.R. § 3.159 (a)(2) 
(2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, a remand is necessary to obtain an 
examination and opinion as to whether the veteran's lumbar 
degenerative changes are related to his active military 
service.  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for, any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified by 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  After the foregoing development has 
been completed, schedule the veteran for 
an examination of his lumbar spine with 
an appropriate specialist.  The claims 
file should be forwarded to the examiner 
for review.  The examiner should order 
any diagnostic tests deemed necessary.  
The examiner should be asked to provide a 
detailed report assessing the nature of 
any disability of the lumbar spine.  An 
opinion should be provided as to the 
medical probabilities that any 
degenerative changes of the lumbar spine 
are related to an injury or event in 
service.  The examiner should provide a 
detailed rationale for his/her opinions.  

3.  Thereafter, take adjudicatory action 
on the veteran's claim.  If the benefit 
sought remains denied, issue the veteran 
and his representative a supplemental 
statement of the case (SSOC).  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

